 Case 1:19-cv-01945-CFC Document 10 Filed 05/26/20 Page 1 of 2 PageID #: 661




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

VOICEAGE EVS LLC,                          )
                                           )
               Plaintiff,                  )
                                           )
   v.                                      ) C.A. No. 19-1945-CFC
                                           )
HMD GLOBAL OY,                             )
                                           )
                Defendant.                 )


                CORPORATE DISCLOSURE STATEMENT OF
                    DEFENDANT HMD GLOBAL OY

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant

HMD Global Oy makes this corporate disclosure statement. HMD Global Oy has

no parent corporation. No publicly held corporation directly owns 10% or more of

HMD Global Oy’s stock. HMD Global Oy is not aware of any publicly held

corporation indirectly owning 10% or more of its stock.
Case 1:19-cv-01945-CFC Document 10 Filed 05/26/20 Page 2 of 2 PageID #: 662




                                          /s/ John W. Shaw
                                          John W. Shaw (No. 3362)
                                          Nathan R. Hoeschen (No. 6232)
                                          SHAW KELLER LLP
                                          I.M. Pei Building
                                          1105 North Market Street, 12th Floor
                                          Wilmington, DE 19801
                                          (302) 298-0700
                                          jshaw@shawkeller.com
                                          nhoeschen@shawkeller.com
OF COUNSEL:                               Attorneys for Defendant
William J. McCabe
Matthew J. Moffa
PERKINS COIE LLP
1155 Avenue of the Americas, 22nd Floor
New York, NY 10036-2711
(212) 262-6900

Dated: May 26, 2020




                                   -2-
